                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                        IN THE UNITED STATES DISTRICT COURT                                April 24, 2019
                                                                                        David J. Bradley, Clerk
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

MICHEL THOMAS,                                   §
                                                 §
               Plaintiff,                        §
                                                 §
v.                                               §    CIVIL ACTION NO. H-18-0557
                                                 §
GRUNDFOS, CBS et al.,                            §
                                                 §
               Defendants,                       §

           ORDER ADOPTING MEMORANDUM AND RECOMMENDATION
               AND ORDER DISMISSING WITHOUT PREJUDICE

       This court has reviewed the Memorandum and Recommendation of the United States

Magistrate Judge signed on February 15, 2019, and the objections filed by the plaintiff, Michel

Thomas, and made a de novo determination. Rule 72(b), FED. R. CIV. P.; 28 U.S.C. § 636(b)(1)(C);

United States v. Wilson, 864 F.2d 1219 (5th Cir. 1989). Based on the pleadings, the record, and the

applicable law, the court adopts the Memorandum and Recommendation as this court’s

Memorandum and Order. This court finds and concludes that the motion to dismiss was properly

granted and the claims against Jonathan Hamp-Adams, Thomas Brun Larsen, Paddi Riopelle, Chua

Nguyen, Steve Marshall, Billy Baxter, Lonnie Palla, and Terry Jalufka properly dismissed without

prejudice. The Magistrate Judge’s recommendation to dismiss all claims against defendants

Jonathan Hamp-Adams, Thomas Brun Larsen, Paddi Riopelle, Chua Nguyen, Steve Marshall, Billy

Baxter, Lonnie Palla, and Terry Jalufka based on lack of personal jurisdiction is consistent with and
supported by the applicable legal standards. The defendants’ motion to dismiss, (Docket Entry No.

42), is granted.

               SIGNED on April 24, 2019, at Houston, Texas.


                                                   ______________________________________
                                                            Lee H. Rosenthal
                                                      Chief United States District Judge




                                               2
